Case 5:19-cv-02126-JVS-MAA Document 23 Filed 05/26/20 Page 1 of 2 Page ID #:163
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-02126-JVS (MAA)                                           Date: May 26, 2020
Title       Elijah Lee Miller v. D. Waters et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Munoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed

        On December 4, 2019, the Court denied Plaintiff Elijah Lee Miller’s (“Plaintiff”) Request to
Proceed In Forma Pauperis (“Order”). (Order, ECF No. 8.) The Order granted Plaintiff leave to file
an amended request to proceed in forma pauperis within 30 days, or the case would be dismissed.
(Id.) On December 13, 2019, the Order was returned as undeliverable by the United States postal
service. (ECF No. 13.)

        On January 17, 2020, the Court ordered Plaintiff to show cause by February 18, 2020 why
the Court should not recommend that the case be dismissed for failure to pay the filing fee or submit
an application to proceed in forma pauperis (“OSC”). (OSC, ECF No. 14.) The OSC stated that if
Plaintiff submitted the $400 filing fee or an application to proceed in forma pauperis on or before
February 18, 2020, the OSC would be discharged and no additional action need be taken. (Id.)

       On March 2, 2020, Plaintiff filed a Motion for Extension of Time to Respond to the OSC
(“Motion”), and a second Request to Proceed In Forma Pauperis (“Second IFP Request”). (Mot.,
ECF No. 17; Second IFP Req., ECF No. 16.) On March 4, 2020, the Court granted Plaintiff’s
Motion and accepted the late submission of the Second IFP Request. (ECF No. 20.)

        On March 9, 2020, the Court denied Plaintiff’s Second IFP Request, but granted Plaintiff
leave to file an amended request to proceed in forma pauperis within 30 days, or the case would be
dismissed. (ECF No. 21.)




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 5:19-cv-02126-JVS-MAA Document 23 Filed 05/26/20 Page 2 of 2 Page ID #:164
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:19-cv-02126-JVS (MAA)                                        Date: May 26, 2020
Title       Elijah Lee Miller v. D. Waters et al.


       To date, Plaintiff has neither submitted the $400 filing fee nor an amended request to proceed
in forma pauperis.

       Plaintiff is ORDERED TO SHOW CAUSE by July 27, 2020 why the Court should not
recommend that the case be dismissed for failure to pay the filing fee or submit an application to
proceed in forma pauperis pursuant to Federal Rule of Civil Procedure 41(b). If Plaintiff submits
the $400 filing fee or an application to proceed in forma pauperis on or before that date, the Order to
Show Cause will be discharged, and no additional action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed for failure to pay the filing fee or submit an
application to proceed in forma pauperis pursuant to Federal Rule of Civil Procedure 41(b).

It is so ordered.

Attachment
Request to Proceed In Forma Pauperis with Declaration in Support (CV-60P)




                                                                        Time in Court:        0:00
                                                                  Initials of Preparer:       JM


CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 2
